Citation Nr: 0621930	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease and arthritis of the lumbar spine, status post L3-4 
lumbar interbody fusion, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




REMAND

The veteran served on active duty from June 1978 to July 
1985.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In letters dated in March 2006 and May 2006, the veteran 
informed the Board that he was treated by at the VA Pensecola 
clinic twice in March 2006 and once in May 2006 for his 
service-connected low back disorder.  He requested that these 
records be considered prior to adjudicating his claim.  Such 
VA clinic records have not been associated with the claims 
file.  As they are constructively of record, they must be 
secured.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, in May 2006, the veteran submitted to the Board 
a Nuclear Medicine report dated in May 2006 and in June 2006, 
the veteran submitted a May 2006 Operative Report from the 
USA Medical Center to the Board in support of his claim.  
These submissions were not accompanied by a waiver of 
referral to the AOJ.  Consequently, a decision by the Board 
in the first instance precluded.  

Accordingly, the case is REMANDED for the following action:

1.  Secure all VA outpatient treatment 
records for the veteran from January 2006 
until the present and associate them with 
the claims file.  Of particular interest 
are the records for treatment in March 
and May 2006 noted above.  



2.  Readjudicate the issue on appeal 
after completing any development deemed 
necessary and after reviewing all 
evidence of record since the issuance of 
the last SSOC in February 2006.  If any 
benefit sought on appeal is not granted, 
the veteran should be provided a SSOC on 
the issue and afforded the appropriate 
opportunity to respond.  The veteran 
should also be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal as 
noted by the United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should 
then be given an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



